
	

113 HR 2841 IH: Guard and Reserve Equal Access to Health Act
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2841
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Mr. Rahall introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to ensure that the
		  Secretary of Defense affords each member of a reserve component of the Armed
		  Forces with the opportunity for a physical examination before the member
		  separates from the Armed Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Guard and Reserve Equal Access to
			 Health Act.
		2.Physical examinations
			 for members of a reserve component who are separating from the Armed
			 ForcesSection 1145 of title
			 10, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(f)Physical
				examinations for members of a reserve component(1)The Secretary concerned
				shall provide a physical examination pursuant to subsection (a)(5) to each
				member of a reserve component who—
						(A)will not otherwise receive such an
				examination under such subsection; and
						(B)elects to receive such a physical
				examination.
						(2)The Secretary concerned shall—
						(A)provide the physical examination under
				paragraph (1) to a member during the 90-day period before the date on which the
				member is scheduled to be separated from the armed forces; and
						(B)issue orders to such a member to
				receive such physical examination.
						(3)A member may not be entitled to
				health care benefits pursuant to subsection (a), (b), or (c) solely by reason
				of being provided a physical examination under paragraph (1).
					(4)In providing to a member a physical
				examination under paragraph (1), the Secretary concerned shall provide to the
				member a record of the physical
				examination.
					.
		
